  Case 18-08398       Doc 36   Filed 02/05/21 Entered 02/08/21 09:55:38                 Desc Main
                                 Document      Page 1 of 1
                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                      Eastern Division

In Re:                                        )               BK No.:      18-08398
Nicole Armstrong                              )
                                              )               Chapter: 13
                                              )
                                                              Honorable Janet S. Baer
                                              )
                                              )               Kane
               Debtor(s)                      )

                   ORDER MODIFYING THE PLAN POST-CONFIRMATION

        THIS MATTER coming to be heard on the DEBTOR'S MOTION TO MODIFY, the Court
having jurisdiction and being duly advised in the premises, and with due notice having been given to all
parties in interest,

  IT IS HEREBY ORDERED THAT:

   The Debtor's current chapter 13 plan is modified post-confirmation to defer the current trustee default
to the end of the plan.




                                                          Enter:


                                                                   Honorable Janet S. Baer
Dated: February 05, 2021                                           United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates, Ltd,
 4131 Main St.
 Skokie, IL 60076
 Phone: (847) 673-8600
